 
 
I 
111th CONGRESS
2d Session
H. R. 5092 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2010 
Mr. Gallegly (for himself, Mr. Moran of Virginia, Mr. Whitfield, Mr. Farr, Mr. Campbell, Mr. Burton of Indiana, Mr. Gary G. Miller of California, Mr. Lewis of California, Mr. McKeon, Mr. Linder, Mr. Blumenauer, Mr. Franks of Arizona, Mr. Brown of South Carolina, Mr. Upton, Mr. Forbes, Mr. Miller of Florida, Mr. Bartlett, Mr. Wilson of South Carolina, Ms. Ros-Lehtinen, Mr. Brady of Texas, Mr. Wolf, Mr. Royce, Ms. Sutton, Mr. Delahunt, Mr. Castle, Ms. Moore of Wisconsin, Mr. Hare, Mr. Cohen, Mr. Gerlach, Ms. Linda T. Sánchez of California, Mr. Olver, Mr. Schiff, Mr. Hall of New York, Mr. Filner, Mr. Weiner, Ms. Watson, Mr. Doyle, Mr. Sherman, Mrs. Davis of California, Mrs. Capito, Mr. Kildee, Mr. King of New York, Mr. Kucinich, Mr. LoBiondo, Ms. Loretta Sanchez of California, Ms. Schakowsky, Mr. Rothman of New Jersey, Mrs. Bono Mack, Mr. Coble, Mr. Schock, Mrs. Capps, Mr. Israel, Mr. Lewis of Georgia, Mrs. Emerson, Mr. Holt, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend section 48 (relating to depiction of animal cruelty) of title 18, United States Code, and for other purposes. 
 
 
1.Animal crush videos 
(a)In generalSection 48 of title 18, United States Code, is amended to read as follows: 
 
48.Animal crush videos 
(a)ProhibitionWhoever knowingly sells or offers to sell an animal crush video in interstate or foreign commerce for commercial gain shall be fined under this title or imprisoned not more than 5 years, or both.
(b)Rule of constructionNothing in subsection (a) shall be construed to prohibit the selling or offering to sell a video that depicts hunting. 
(c)DefinitionsIn this section— 
(1)the term animal crush video means any visual depiction, including any photograph, motion-picture film, video recording, or electronic image, which depicts animals being intentionally crushed, burned, drowned, or impaled, that— 
(A)depicts actual conduct in which a living animal is tortured, maimed, or mutilated that violates any criminal prohibition on intentional cruelty under Federal law or the law of the State in which the depiction is sold; and 
(B)taken as a whole, does not have religious, political, scientific, educational, journalistic, historical, or artistic value; and 
(2)the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any other commonwealth, territory, or possession of the United States.. 
(b)Conforming amendmentThe item relating to section 48 in the table of sections at the beginning of chapter 3 of title 18, United States Code, is amended to read as follows: 
 
 
48. Animal crush videos..  
 
